                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


QUENTIN RHODES,                             )
                                            )
              Plaintiff,                    )
                                            )
                                            )
       v.                                   )              1:20CV42
                                            )
ANJANETTE TALTON, et al.,                   )
                                            )
              Defendants.                   )


             MEMORANDUM OPINION AND RECOMMENDATION
                OF UNITED STATES MAGISTRATE JUDGE

       This matter is before the Court on Defendants Anjanette Talton, William Bullard, Dean

Locklear, and Katy Poole’s (“Defendants”) motion to dismiss for improper service and lack

of personal jurisdiction. (Docket Entry 13.) Plaintiff Quentin Rhodes filed a response in

opposition to this motion. (Docket Entry 16.) This matter is ripe for disposition. For the

following reasons, the Court will recommend that Defendants’ motion be denied and Plaintiff

have an opportunity to cure service.

I. BACKGROUND

       On or about January 15, 2020, Plaintiff, a pro se prisoner of the State of North Carolina,

filed a complaint against Defendants pursuant to 42 U.S.C. § 1983 alleging that Defendants

failed to protect him during an assault by another inmate, and acted with deliberate

indifference to Plaintiff’s safety concerns. (See generally Complaint, Docket Entry 2.) Plaintiff

states that he filed grievances with Defendants Poole, Bullard, and Locklear expressing his




      Case 1:20-cv-00042-LCB-JLW Document 18 Filed 03/04/21 Page 1 of 6
concerns about his safety. (Id. at 5-6.)1 On May 25, 2019, Plaintiff alleges that Defendant

Talton allowed three inmates from another housing pod into Plaintiff’s pod with a weapon.

(Id. at 5.) The four inmates attacked Plaintiff leaving him with stab wounds on his hand,

shoulder, temple, back, as well as a chipped tooth, and injuries to his wrist and left ankle. (Id.

at 6.) Following the attack, Plaintiff alleges that he was moved back to regular population

where he could have been subject to more physical harm. (Id.) Plaintiff seeks monetary

damages against the Defendants. (Id. at 7.)

       In August 2020, all four Defendants were served at the Scotland Correctional

Institution. (Docket Entries 8-11.) The U.S. Mail Return Receipts show that the packages

were not signed by Defendants. (See id.) On October 21, 2020, Defendants filed a motion to

dismiss Plaintiff’s complaint for insufficient service of process and lack of personal

jurisdiction. (Docket Entry 13.) Plaintiff thereafter filed a response to Defendants’ motion in

which Plaintiff contends that Defendants would not provide a personal address suitable for

service, so Plaintiff sent the complaint and summons to the Scotland Correctional Institution.

(Docket Entry 16.)

II. DISCUSSION

       Defendants argue that dismissal is appropriate pursuant to Federal Rules of Civil

12(b)(2) and 12(b)(5) for lack of personal jurisdiction and insufficient service of process.

(Docket Entry 14 at 3-4.) “A motion to dismiss under Rule 12(b)(5) is the appropriate means

for challenging the manner or sufficiency of service of process.” Plant Genetic Sys., N.V. v.



1
 All citations in this recommendation to documents filed with the Court refer to the page numbers
located at the bottom right-hand corner of the documents as they appear on CM/ECF.
                                                2



      Case 1:20-cv-00042-LCB-JLW Document 18 Filed 03/04/21 Page 2 of 6
Ciba Seeds, 933 F.Supp. 519, 526 (M.D.N.C. 1996) (citing Chilicky v. Schweiker, 796 F.2d 1131,

1136 (9th Cir. 1986), rev’d on other grounds, 487 U.S. 412 (1988)). Once the sufficiency of service

of process is challenged, the burden is on the plaintiff to establish that service of process has

been completed in a manner that complies with Rule 4 of the Federal Rules of Civil Procedure.

Id. (citation omitted.) The Fourth Circuit has previously stated:

               When the process gives the defendant actual notice of the
               pendency of the action, the rules, in general, are entitled to a
               liberal construction. When there is actual notice, every technical
               violation of the rule or failure of strict compliance may not
               invalidate the service of process. But the rules are there to be
               followed, and plain requirements for the means of effecting
               service of process may not be ignored.

Armco, Inc. v. Penrod–Stauffer Bldg. Sys., Inc., 733 F.2d 1087, 1089 (4th Cir. 1984). “Even so,

courts generally allow pro se plaintiffs a chance to remedy technical insufficiencies in service of

process.” Thomas v. Nelms, No. 1:09-CV-491, 2013 WL 593419, at *1 (M.D.N.C. Feb. 14,

2013) (emphasis added); see also Miller v. Nw. Region Library Bd., 348 F.Supp.2d 563, 567

(M.D.N.C. 2004) (“In addition, pro se litigants are allowed even greater latitude to correct

defects in service of process and pleadings.”).

       The manner in which a defendant may be served is governed by Rule 4 of the Federal

Rules of Civil Procedure. Service upon an individual within a judicial district in the United

States must comply with Rule 4(e) which states:

       Unless federal law provides otherwise, an individual . . . may be served
       in a judicial district of the United States by:

           (1) following state law for serving a summons in an action brought
           in courts of general jurisdiction in the state where the district court
           is located or where service is made; or

                                                  3



      Case 1:20-cv-00042-LCB-JLW Document 18 Filed 03/04/21 Page 3 of 6
           (2) doing any of the following:

              (A) delivering a copy of the summons and of the complaint to
              the individual personally;

              (B) leaving a copy of each at the individual’s dwelling or usual
              place of abode with someone of suitable age and discretion who
              resides there; or

              (C) delivering a copy of each to an agent authorized by
              appointment or by law to receive service of process.

Fed. R. Civ. P. 4(e). N.C. Gen. Stat. § 1A-1, Rule 4(j)(1) sets out the manner in which service

upon a natural person may be made in the state of North Carolina. The Fourth Circuit has

stated that “[a]bsent waiver or consent, a failure to obtain proper service on the defendant

deprives the court of personal jurisdiction over the defendant.” Koehler v. Dodwell, 152 F.3d

304, 306 (4th Cir. 1998) (citation omitted). In North Carolina, “[a]lthough a return of service

showing service on its face constitutes prima facie evidence of service, such showing can be

rebutted by the affidavits of more than one person showing unequivocally that proper service

was not made upon the person of the defendant.” Grimsley v. Nelson, 342 N.C. 542, 545, 467

S.E.2d 92, 94 (1996) (emphasis in original).

       Here, Defendants argue that Plaintiff improperly served Defendants at their place of

employment, not their individual residences. (Docket Entry 14 at 4.) Further, Defendants

assert that individuals named “Ebony Glenn” and “E. DeNoble” (not Defendants) signed for

the summonses and Complaint at the prison facility. (See id.; see also Docket Entries 8-11.)

Defendants have not submitted an affidavit attesting that neither “Ebony Glenn” nor “E.

DeNoble” were agents authorized to accept service on Defendant’s behalf, but rather rely on

their argument that they were not personally served at their place of employment or otherwise


                                               4



      Case 1:20-cv-00042-LCB-JLW Document 18 Filed 03/04/21 Page 4 of 6
served at their individual residences. (See Docket Entry 14 at 4.) Plaintiff avers that he asked

Defendants to come see him directly so he could personally serve them, and he attempted to

obtain personal addresses from Defendants which they refused to provide; thus, Plaintiff was

forced to send the summonses to the prison facility. (Docket Entry 16 at 1.)

       After review of the record, the Court concludes that even if Defendants have rebutted

the presumption that service was proper, Defendants received actual notice, and there is no

indication that they would be prejudiced by a liberal construction of Rule 4(m). See Thomas,

2013 WL 593419 at *1 (finding no prejudice in allowing the plaintiff an opportunity to cure

service). Dismissal for insufficient service of process is, therefore, inappropriate. Rather, the

Court, in exercising its discretion, should quash service and allow Plaintiff an opportunity to

perfect service. See Coley v. Golkeinllice, No. 1:17CV362, 2018 WL 851381, at *3 (M.D.N.C.

Feb. 13, 2018), report and recommendation adopted, No. 1:17CV362, 2018 WL 1583672 (M.D.N.C.

Mar. 28, 2018).

III. CONCLUSION

       For the reasons stated herein, IT IS THEREFORE RECOMMENDED that the

Court DENY Defendants’ motion to dismiss (Docket Entry 13) for improper service and

lack of personal jurisdiction.




                                               5



      Case 1:20-cv-00042-LCB-JLW Document 18 Filed 03/04/21 Page 5 of 6
       IT IS FURTHER RECOMMENDED that service of process on all Defendants be

QUASHED, and that Plaintiff be given additional time in which to perfect service.2




                                               ________________________
                                                       Joe L. Webster
                                               United States Magistrate Judge
March 4, 2021
Durham, North Carolina




2
   The undersigned acknowledges the difficulties, given Plaintiff’s pro se prisoner status, that he may
still encounter even with additional time in which to perfect service. Perhaps Defendants may agree
to waive service at Plaintiff’s request, although they are under no obligation to do so.
                                                  6



       Case 1:20-cv-00042-LCB-JLW Document 18 Filed 03/04/21 Page 6 of 6
